                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Bobby Earl Jefferson, Jr.,                             Case No. 16-cv-3137 (WMW/SER)

                             Plaintiff,
                                                 ORDER ADOPTING REPORT AND
       v.                                            RECOMMENDATION

Tom Roy et al.,

                             Defendants.


      This matter is before the Court on the May 8, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge Steven E. Rau.           (Dkt. 130.)    The R&R

recommends granting in part and denying in part Defendants’ motion for summary

judgment, dismissing this case without prejudice, and denying as moot Plaintiff’s motion

to compel discovery and motion to appoint an expert. Plaintiff filed timely objections to

the R&R, and Defendants responded.         For the reasons addressed below, Plaintiff’s

objections are overruled, the R&R is adopted, and this case is dismissed without prejudice.

                                     BACKGROUND

      The R&R contains a detailed recitation of the factual and procedural background of

this case. As relevant here, while he was incarcerated at the Minnesota Correctional

Facility in Stillwater (MCF-Stillwater), Plaintiff Bobby Earl Jefferson, Jr., worked in the

metal foundry. Jefferson alleges that he was exposed to harmful toxins while working at

the metal foundry.    In the six months after his release in January 2016, Jefferson
experienced chest pain and visited multiple hospitals to address the symptoms he attributes

to his work at the metal foundry.

       Beginning in July 2016, Jefferson was incarcerated again. This time he was housed

at the Minnesota Correctional Facility in Lino Lakes (MCF-Lino Lakes). During this

period of incarceration, Jefferson met with medical staff at MCF-Lino Lakes after

experiencing difficulty breathing. In a September 7, 2016 letter that Jefferson sent to

several Minnesota Department of Corrections (DOC) officials, Jefferson wrote that “[t]he

following is a formal notice of grievance,” and proceeded to address his allegations

pertaining to the toxin exposure at the metal foundry at MCF-Stillwater. A DOC official

responded to Jefferson’s letter on September 26, 2016, with “factual information regarding

the environmental concerns” raised in Jefferson’s letter.

       Five days earlier, on September 21, 2016, Jefferson commenced this lawsuit, under

42 U.S.C. § 1983, against Defendants DOC, Minncorr Industries, and several DOC

employees. Jefferson alleges that Defendants’ actions violated the Fifth Amendment,

Eighth Amendment, and Fourteenth Amendment to the United States Constitution. The

Court subsequently granted several Defendants’ motions to dismiss. But Jefferson’s

individual-capacity claims against twelve DOC employees remain. Defendants now move

for summary judgment and seek dismissal of the individual-capacity claims with prejudice.

The R&R recommends dismissing these remaining claims without prejudice based on

Jefferson’s failure to exhaust administrative remedies as required by the Prison Litigation

Reform Act (PLRA), 42 U.S.C. § 1997e. The R&R also recommends denying as moot

Jefferson’s motion to compel discovery and motion seeking appointment of an expert.


                                             2
                                        ANALYSIS

       I.     Jefferson’s Objections

       A district court reviews de novo those portions of an R&R to which an objection is

made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); accord Fed.

R. Civ. P. 72(b)(3); LR 72.2(b)(3).

       Jefferson objects on several grounds to the R&R’s determination that he failed to

exhaust all available administrative remedies. As a threshold matter, Jefferson asserts that

the exhaustion requirement is inapplicable to his claims because he was not incarcerated

when he filed his amended complaint. Jefferson also argues, in the alternative, that an

administrative remedy was not available to him at MCF-Lino Lakes or his September 2016

letter satisfies the exhaustion requirement.

       A.     Applicability of the Exhaustion Requirement

       The Court first addresses Jefferson’s argument that the PLRA’s exhaustion

requirement does not apply to his claims because he was on parole when he filed the now-

operative amended complaint in this case. Under the PLRA, “[n]o action shall be brought

with respect to prison conditions under section 1983 . . . , or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.”          42 U.S.C. § 1997e(a).     This exhaustion

requirement applies only to individuals who are incarcerated or detained. It “does not apply

to plaintiffs who file § 1983 claims after being released from incarceration.” Nerness v.

Johnson, 401 F.3d 874, 876 (8th Cir. 2005).


                                               3
       Although the United States Court of Appeals for the Eighth Circuit has not

addressed whether the exhaustion requirement applies to a plaintiff who was incarcerated

at the commencement of the lawsuit and is released on parole while the lawsuit was

pending, see Barber v. Schmidt, No. 10-3317, 2011 WL 3476878, at *5 n.4 (D. Minn. July

12, 2011) (observing that Eighth Circuit has not addressed this issue), the majority of

circuits that have addressed this issue have concluded that the relevant time when

determining the applicability of the PLRA is the date when the lawsuit was filed. See, e.g.,

Williams v. Henagan, 595 F.3d 610, 618-19 (5th Cir. 2010); Berry v. Kerik, 366 F.3d 85,

87 (2d Cir. 2004); Cox v. Mayer, 332 F.3d 422, 424-25 (6th Cir. 2003); Dixon v. Page, 291

F.3d 485, 488-89 (7th Cir. 2002); Hopkins v. Addison, 36 F. App’x 367, 369 (10th Cir.

2002); Harris v. Garner, 216 F.3d 970, 972-80 (11th Cir. 2000) (en banc). As such, the

substantial weight of persuasive authority holds that the PLRA applies to lawsuits

commenced by an incarcerated plaintiff even when the plaintiff subsequently is released

from custody before the conclusion of the lawsuit.

       This holding is consistent with the plain language of the PLRA’s exhaustion

requirement, which applies to actions “brought . . . by a prisoner.” 42 U.S.C. § 1997e(a)

(emphasis added); see, e.g., Harris, 216 F.3d at 974 (concluding that the term “brought” in

the PLRA’s exhaustion provision refers to when the lawsuit was “commenced”); accord

United States ex rel. Carter v. Halliburton Co., 866 F.3d 199, 206 (4th Cir. 2017)

(collecting cases for the proposition that a plaintiff “brings” an action when they commence

a lawsuit). Notably, the Supreme Court of the United States has described the PLRA’s

exhaustion requirement as “a prerequisite to suit,” Porter v. Nussle, 534 U.S. 516, 524


                                             4
(2002), and as a “precondition to bringing suit in federal court,” Woodford v. Ngo, 548 U.S.

81, 88 (2006) (characterizing petitioner’s prevailing argument). And as the Eleventh

Circuit reasoned in Harris, when enacting the PLRA, “Congress made confinement status

at the time of filing the criterion, because that is the point at which the difference in

opportunity costs was causing the problem Congress was trying to solve: the large number

of filings.” 216 F.3d at 978 (citing Christiansen v. Clarke, 147 F.3d 655, 658 (8th Cir.

1998)).

       Here, the undisputed record reflects that Jefferson was incarcerated at MCF-Lino

Lakes when he filed this lawsuit on September 21, 2016. Jefferson was placed on

“Intensive Supervised Release” on September 29, 2016, but after law enforcement officers

apprehended him multiple times for absconding, he was incarcerated at MCF-Stillwater

from May 30, 2017 until October 11, 2017, at which time he was again placed on “Intensive

Supervised Release. After absconding once more, Jefferson was apprehended and has been

continuously incarcerated since December 2017, with an anticipated release date of

December 15, 2022. Jefferson filed his amended complaint in February 2017, during one

of his periods of “Intensive Supervised Release.” But consistent with the weight of the

prevailing legal authority addressed above, the date of Jefferson’s amended complaint has

no bearing on the applicability of the PLRA’s exhaustion requirement. And even if the

filing of the amended complaint were legally significant to this analysis, an amended

pleading “relates back to the date of the original pleading” if, as here, “the amendment

asserts a claim . . . that arose out of the conduct, transaction, or occurrence set out—or

attempted to be set out—in the original pleading.” Fed. R. Civ. P. 15(c)(1)(B).


                                             5
       Because Jefferson undisputedly was incarcerated when he commenced this lawsuit,

the PLRA’s exhaustion requirement applies to Jefferson’s claims. Jefferson’s objection to

the R&R on this basis is overruled.

       B.     Availability of an Administrative Remedy

       Jefferson next contends that an administrative remedy was unavailable to him. The

exhaustion requirement “is mandatory under the PLRA and . . . unexhausted claims cannot

be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007). The PLRA requires

prisoner plaintiffs to exhaust all “administrative remedies as are available.” 42 U.S.C.

§ 1997e(a) (emphasis added).       Administrative remedies are “available” even if the

plaintiff’s preferred form of relief is not available. Booth v. Churner, 532 U.S. 731, 738-

41 (2001). But administrative remedies are not “available” if prison officials have

prevented the plaintiff from exhausting those remedies, such as by failing to respond to

requests for grievance forms. Lyon v. Vande Krol, 305 F.3d 806, 808-09 (8th Cir. 2002).

Significantly, the PLRA “does not permit [a] court to consider an inmate’s merely

subjective beliefs, logical or otherwise, in determining whether administrative procedures

are ‘available.’ ” Id. at 809.

       Jefferson maintains that he did not become aware of his injuries until after he was

released from MCF-Stillwater, at which point he no longer had access to MCF-Stillwater’s

formal grievance system. Defendants dispute the point in time at which Jefferson became

aware of his injuries, arguing that Jefferson was aware of the injuries before he was released

from MCF-Stillwater, at which time the DOC’s grievance procedures were available to




                                              6
Jefferson.1 But assuming, without deciding, that Jefferson did not become aware of his

injuries until after his release from MCF-Stillwater, the record does not support Jefferson’s

argument that he could not use the DOC’s grievance procedures for the nearly three months

he was incarcerated at MCF-Lino Lakes, during which time he commenced this lawsuit.

Jefferson maintains that “he did not have any way of using” MCF-Stillwater’s grievance

system when he was incarcerated at MCF-Lino Lakes because that system applies only “to

the prison an inmate is currently in and its particular staff.” But the record evidence

contradicts Jefferson’s assertion. A copy of the DOC’s policy governing formal grievance

procedures, supported by the affidavit of a DOC employee familiar with those procedures,

indicates that an inmate is not limited to filing a grievance that pertains only to the facility

in which the inmate is incarcerated. That Jefferson may have subjectively believed

otherwise does not make the administrative procedures unavailable. See id. (that an inmate

“may have subjectively believed that there was no point in pursing administrative

remedies” is not relevant to whether administrative procedures were available). For these

reasons, Jefferson’s objection on this basis is overruled.

       Jefferson also argues that an administrative remedy was not available to him

because prison officials did not tell him how to properly file a formal grievance. An

administrative remedy is unavailable if “prison administrators thwart inmates from taking

advantage of a grievance process through machination, misrepresentation, or intimidation.”


1
       Defendants emphasize that, while at MCF-Stillwater, Jefferson initiated verbal
inquiries about the air quality, ventilation, and safety of the metal foundry. But this fact
alone does not establish that Jefferson was aware of the injuries underlying his Section
1983 claims at that time.

                                               7
Ross v. Blake, 136 S.Ct. 1850, 1860 (2016). For example, an administrative remedy is

unavailable if prison officials fail to respond to requests for grievance forms, deny access

to the written administrative policy, or affirmatively mislead an inmate as to the proper

administrative procedure. See, e.g., Townsend v. Murphy, 898 F.3d 780, 783-84 (8th Cir.

2018); Lyon, 305 F.3d at 809. But Jefferson neither argues nor presents evidence that

prison officials thwarted him from using DOC’s formal grievance procedures through any

such machination, misrepresentation, or intimidation. Jefferson’s September 2016 letter

does not request grievance forms or instructions on how to file a formal grievance. And

the letter sent to Jefferson in response to his September 2016 letter does not include any

misrepresentations as to the formal grievance procedures. Jefferson suggests that prison

officials had an affirmative obligation to give him guidance as to the proper administrative

procedure, even when he has not expressly requested such guidance. But Jefferson has not

identified, and the Court is not aware of, any legal authority requiring prison officials to

affirmatively advise Jefferson how to revise his informal grievance letter into one that

complies with the prison’s administrative procedures. To the contrary, it is the inmate’s

burden to “exhaust administrative remedies in accordance with the prison’s applicable

procedural rules.”    Townsend, 898 F.3d at 783 (internal quotation marks omitted)

(alterations omitted). Jefferson’s objection on this basis is, therefore, overruled.

       C.     Exhaustion of Administrative Remedies

       Jefferson argues, in the alternative, that he exhausted his administrative remedies

because his September 2016 letter is a formal grievance that the DOC accepted.




                                              8
       To satisfy the PLRA’s exhaustion requirement, a prisoner must “properly” exhaust

the available administrative remedies. Jones, 549 U.S. at 205. Proper exhaustion requires

a prisoner to “complete the administrative review process in accordance with the applicable

procedural rules” because “the prison’s requirements . . . define the boundaries of proper

exhaustion.” Id. at 218 (internal quotation marks omitted). Here, the DOC’s formal

grievance policy requires an inmate to complete a specific formal grievance form, abide by

a 2-page limit, and attach a copy of all prior communications with prison officials that the

inmate used to attempt to informally resolve the grievance. Jefferson’s September 2016

letter fulfills none of these requirements. The fact that Jefferson’s letter begins by stating

that “[t]he following is a formal notice of grievance” does not render it compliant with

DOC’s formal procedures. See, e.g., King v. Dingle, 702 F. Supp. 2d 1049, 1067 (D. Minn.

2010) (holding that labeling an informal letter as a grievance did not constitute exhaustion

of prison’s formal grievance procedure).

       Jefferson contends that the DOC was required to either accept his September 2016

letter as a formal grievance or return it with an explanation of the correct procedure.

According to Jefferson, because the DOC never returned the September 2016 letter with

instructions, Jefferson reasonably concluded that the DOC had accepted the letter as a

formal grievance and assumed that he had exhausted his administrative remedies. But the

record neither reflects that the DOC treated Jefferson’s September 2016 letter as a formal

grievance nor does it establish that it was reasonable for Jefferson to conclude that the full

administrative review process had been completed. Under the DOC’s grievance policy,

the processing of formal grievances includes a decision by the warden or the warden’s


                                              9
designee either dismissing or affirming the grievance, a written notice of that decision

provided to the inmate, and an opportunity to appeal that decision. None of these

procedures occurred here.

       In summary, Jefferson did not properly initiate the DOC’s administrative review

process, let alone “complete the administrative review process in accordance with the

applicable procedural rules,” before filing this lawsuit. Jones, 549 U.S. at 218 (emphasis

added) (internal quotation marks omitted). For this reason, Jefferson’s objection on this

basis is overruled.

       II.    Clear Error Review

       Because Jefferson does not specifically object to any other aspect of the R&R, the

Court reviews the remainder of the R&R for clear error.2 See Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam); see also Fed. R. Civ. P. 72(b) advisory committee’s

note to 1983 amendment (“When no timely objection is filed, the court need only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.”); Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012, 1017 (D.

Minn. 2015) (observing that objections to an R&R that “are not specific but merely repeat

arguments presented to and considered by a magistrate judge are not entitled to de novo




2
        In their response to Jefferson’s objections, Defendants object to the R&R’s
recommendation that this action be dismissed without prejudice. Defendants were required
to file any objections to the R&R within 14 days after being served with a copy of the
R&R. 28 U.S.C. § 636(b)(1)(C); accord Fed. R. Civ. P. 72(b)(2); LR 72.2(b)(2).
Defendants failed to file timely objections, and the Court will not consider the untimely
objections raised in Defendants’ response brief.

                                           10
review, but rather are reviewed for clear error”). Having carefully performed this review,

the Court finds no clear error and, therefore, adopts the R&R.

                                        ORDER

      Based on the R&R, the foregoing analysis and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

      1.     Plaintiff’s objections, (Dkt. 132), are OVERRULED.

      2.     The May 8, 2019 R&R, (Dkt. 130), is ADOPTED.

      3.     Defendants’ motion for summary judgment, (Dkt. 96), is GRANTED IN

PART AND DENIED IN PART as addressed in the May 8, 2019 R&R, and this action

is DISMISSED WITHOUT PREJUDICE.

      4.     Plaintiff’s motion to compel discovery, (Dkt. 108), and motion seeking

appointment of an expert, (Dkt. 119), are DENIED as moot.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 26, 2019                                 s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            11
